Citation Nr: 0924048	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and a generalized anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in November 2004, with 
the Veteran sitting at the Jackson RO, and the undersigned 
Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in August 1967, 
the RO determined that service connection for a 
neuropsychiatric disability was not warranted, on the basis 
that the claimed condition was a personality disorder that 
existed prior to service and was not aggravated by service.

2.  Evidence added to the record since the final August 1967 
RO denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, and therefore, regardless of whether the 
requirements of Kent have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they 
pertain to new and material evidence have been complied with, 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for an acquired psychiatric disorder, previously 
claimed as a neuropsychiatric disorder, was previously 
considered and denied by the RO in a decision dated in August 
1967.  The Veteran was notified of that decision and of his 
appellate rights.  The Veteran did not appeal that decision 
and it became final.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105.

Although the RO did not reopen the Veteran's claim for 
service connection for an acquired psychiatric disorder, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for an acquired psychiatric disorder will be 
reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The August 1967 decision denied the Veteran's claim for 
service connection for an acquired psychiatric disorder.  In 
that decision, the RO stated that the Veteran was 
hospitalized from February 1967 to his date of discharge (in 
April 1967) for a condition diagnosed as passive dependent 
personality.  On direct mental status examination, the 
Veteran was a tall, near emaciated male with an acne-marked 
face, dramatic manner and restless leg motions.  Anxiety and 
depression were evident and the Veteran related clingingly 
and talked at great length.  Defenses of reaction formation 
and somatization of affect were extensively used.  There was 
no overt indication of psychosis or brain syndrome.  
Sensorium was clear and intellect intact.  There was a 
history of the Veteran seeking out a chaplain four months 
after induction and requesting help.  He was encouraged and 
tried thereafter to bear his anxiety and depression, but 
became increasingly tense, anxious, restless, irritable, 
depressed, tearful and anorexic.  There was a history of 
multiple neuropathic traits prior to service including nail 
biting, hot temper, nightmares, nervousness, headaches, dizzy 
spells, insomnia, difficulty in breathing and enuresis which 
had persisted to the time of hospitalization.  The Veteran 
was discharged from service because of the passive dependent 
personality and it was the opinion of the Medical Board that 
this condition was inherent and pre-existed service, and that 
the Veteran suffered from no disability which was the result 
of an incident in service or which was aggravated thereby.  
Thus, the RO concluded that service connection for an 
acquired psychiatric disorder was not warranted.

The evidence associated with the claims file subsequent to 
the August 1967 decision includes VAMC treatment records, 
private treatment records, Social Security Administration 
(SSA) records, a November 2002 lay statement, a February 2004 
letter from one of the Veteran's VAMC physician's, and the 
Veteran's own contentions as well as his sworn testimony at 
his Decision Review Officer (DRO hearing in June 2003 and his 
personal hearing before the Board in November 2004.  The 
Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the August 1967 decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that the February 2004 letter from 
the Veteran's VAMC physician provides a connection or 
possible connection between the Veteran's diagnosis of an 
acquired psychiatric disorder and his active service.  In 
this regard, the February 2004 letter states that the Veteran 
had a current diagnosis of general anxiety disorder.  
Further, construed liberally, the examiner drew a correlation 
between the Veteran's current anxiety disorder and the 
problems he experienced in service.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  Therefore, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent only, the appeal is 
granted.




REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran has not been afforded a VA 
examination for his acquired psychiatric disorder claim.  The 
law provides that VA has a duty to obtain a medical 
examination or opinion when the record contains competent 
evidence of a current disability, indicates that such 
disability may be associated with active service, but does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, a medical examination is necessary because the 
Veteran's treatment records reflect that although the Veteran 
was diagnosed with passive dependent personality disorder 
during service, he now has a current diagnosis of general 
anxiety disorder and depression.  As was noted above, the 
February 2004 letter from the Veteran's VAMC physician draws 
a correlation between the emotional/personality problems that 
the Veteran experienced in service and his current anxiety 
disorder.  To this end, the Board also observes a November 
1967 letter from the Veteran's private physician stating that 
he treated the Veteran on two occasions, in 1963 and 1965 
prior to the Veteran's active service, and the Veteran did 
not show any signs of emotional instability at that time.  
Furthermore, the Veteran is competent to report what he 
experienced, i.e. that he felt anxious or depressed during 
his active service.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).  Therefore, the 
Veteran must be afforded a VA examination to determine if 
there is a nexus between his current diagnosis and his active 
service.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplemental 2007) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award. In the present appeal, the 
Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date. As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2008), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, and should include 
psychological testing.  

Based on an examination of the Veteran and 
complete review of the claims, the 
examiner should provide an opinion as to 
whether it is as least likely as not (a 50 
percent probability or greater) that the 
Veteran's current psychiatric disorder(s), 
to include generalized anxiety disorder, 
had its onset during his active service or 
is otherwise etiologically related to his 
active service.  Discussion should be 
provided as to whether the passive 
dependent personality disorder, which was 
diagnosed in service, represented the 
onset of any current acquired psychiatric 
disorder.  The examiner should also 
indicate whether the personality disorder 
was permanently aggravated by the 
Veteran's active service.  Reference 
should be made to the Veteran's service 
treatment records, to include the Medical 
Evaluation Board proceedings.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


